Citation Nr: 1043455	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for osteochondroma of the 
left fibula.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a neuropsychological 
disorder as a residual to a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K.A.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to 
July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The case was most recently before the Board in October 2009.  The 
Board, in part, remanded the three claims on appeal for 
additional development.


FINDINGS OF FACT

1.  The Veteran's pre-service osteochondroma of the left fibula 
did not undergo an increase in disability during active military 
service.

2.  The Veteran has right Charcot's foot or Charcot arthropathy 
that is not attributable to his active military service; nor was 
it caused or made worse by service-connected osteoarthritis of 
the right ankle.

3.  It is as likely as not that the Veteran has a cognitive 
disorder with memory loss and headaches as residuals of a 
traumatic brain injury during active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have osteochondroma of the left fibula 
that is the result of disease or injury aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).

2.  The Veteran does not have a right foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a right foot disability is not 
proximately due to or the result of service-connected 
osteoarthritis of the right ankle.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 
38 C.F.R. § 3.310 (2006).

3.  The Veteran has a cognitive disorder with memory loss and 
headaches that are the result of injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through July 2003, January 2006, and December 2009 notice 
letters, the Veteran was notified of the information and evidence 
needed to substantiate his claims of service connection.  
Pursuant to the Board's October 2009 remand, the December 2009 
letter included notice regarding secondary service connection.  
The December 2009 letter also provided the Veteran with the 
general criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until after 
the RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in April 2010, which followed the 
December 2009 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the July 2003, January 2006, and 
December 2009 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disabilities.  
Consequently, a remand of the service connection issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Indianapolis, 
Indiana.  More recent VA treatment records were obtained in 
conjunction with the Board's October 2009 remand.  The Veteran 
has identified multiple private treatment providers and the 
available records from those providers have been obtained.  
Additionally, the Veteran was afforded a hearing before the Board 
in March 2007, the transcript of which is of record.  

The Veteran was provided multiple VA examinations in connection 
with his service connection claims, the reports of which are also 
of record.  Examinations were conducted in January 2010 and 
February 2010, pursuant to the Board's October 2009 remand.  
Those examination reports contain sufficient evidence regarding 
whether the Veteran's osteochondroma of the left fibula was 
aggravated during military service, the possible effects that his 
service-connected right ankle disability has on any right foot 
disability, and whether the Veteran has a neuropsychological 
disorder as a residual of an in-service head injury.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2010)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the claimant.  
See 38 C.F.R. § 3.310 (2006).

A. Osteochondroma of the Left Fibula

A claim of service connection for osteochondroma of the left 
fibula has been appealed to the Board.  At his November 1961 
entrance examination, the Veteran reported having osteochondroma 
of the left leg.  He stated that it was found when he was 22 
years of age (earlier in 1961) and that his doctor told him that 
it would have to be removed in time.  The entrance examination 
revealed osteochondroma of the left fibula and it was recorded on 
the report in the section pertaining to a summary of defects and 
diagnoses.  The Veteran was considered to be qualified for 
military service.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment; or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).

In the Veteran's case, osteochondroma of the left fibula was 
noted as a defect at his entrance examination.  The presumption 
of soundness does not apply for this specific claimed disability.  
The Board finds that osteochondroma of the left fibula pre-
existed service.  Thus, this service connection claim must be 
addressed on the theory of in-service aggravation.  

The remaining service treatment records document an abrasion to 
the left knee in October 1963 as a result of the Veteran falling 
down while running.  The area was cleaned and dressed.  It was 
re-bandaged on two occasions over the next week and "looked 
good."  There was no mention of osteochondroma in connection 
with that injury.  Later in October 1963, an injury to a left 
finger was documented.  At that time, it was noted that the 
Veteran had osteochondroma of the left "knee" and that it was 
asymptomatic.  X-rays of the left knee showed a bony outgrowth 
from the proximal shaft of the fibula on the medial side, having 
the appearance of an osteochondroma.  Additionally, several small 
radiolucent areas in the proximal shaft of the tibia were seen, 
surrounded by some sclerosis.  The x-ray report indicated that 
the tibial lesion was cortical in location and most probably 
represented a benign cortical defect.  Other documented in-
service injuries pertained to the head, the feet, and the right 
ankle.  Osteochondroma was not referenced during treatment for 
those injuries.

At his separation examination in June 1965, the Veteran reported 
a history of having a tumor.  It was noted that the Veteran was 
told that the irregular fat on the anterior tibia was a 
"tumor."  X-rays of the left knee showed a small radiolucent 
area in the proximal shaft of the tibia.  The separation 
examination report simply listed osteochondroma of the left 
"knee" as a defect or diagnosis.  

The post-service treatment records do not generally refer to the 
left fibula osteochondroma.  The Veteran underwent VA examination 
in May 2009 in connection with the claim.  The examiner reviewed 
the Veteran's claims file and noted an accurate medical history.  
The history included the references to osteochondroma of the left 
fibula in the Veteran's service treatment records.  The examiner 
diagnosed the Veteran with a history of osteochondroma of the 
left fibula.  In the examiner's opinion, the Veteran's 
osteochondroma was unrelated to any of his current knee 
disabilities.  The examiner stated that the lesion would not be 
expected to contribute to symptoms involving the knee because it 
was relatively distant from the knee.  The examiner concluded 
that the osteochondroma was present without knee symptoms and it 
was of minimal extent.  

The May 2009 VA examination report is helpful in determining that 
the Veteran has an osteochondroma of the left fibula, even if of 
minimal extent.  However, as discussed in the Board's October 
2009 remand, the examiner did not address the matter of 
aggravation during military service.  Consequently, the Board 
remanded the claim for medical opinion that would address this 
aspect of the claim.

In February 2010, the Veteran underwent further VA examination 
pursuant to the Board's October 2009 remand.  The examiner, a VA 
physician, reviewed the claims file and noted an accurate medical 
history.  It was noted that the Veteran had a history of 
osteochondroma of the left fibula and that he has had no specific 
treatment for the disability.  The examiner stated that 
osteochondroma of the left fibula was not caused by or a result 
of military service because it was already known at the time of 
the enlistment examination.  As to the issue of in-service 
aggravation, the examiner gave the opinion that any increase in 
severity of the osteochondroma that may have occurred during 
service would be a result of the natural progression of the 
disease.  This was so, according to the examiner, because 
osteochondromas grow by a process of endochondral ossification 
and this is a natural progression until growth stops.  The 
examiner also pointed out that he did not find any in-service 
documentation of osteochdonral development.  

In consideration of the evidence of record, the Board finds that 
the Veteran's pre-service osteochondroma of the left fibula did 
not undergo an increase in disability during active military 
service.  The Veteran's service treatment records document the 
existence of the disability, but the records do not reflect that 
there was an increase in disability.  Other than the entrance and 
separation examinations, the only reference to osteochondroma was 
made in October 1963.  At that time, it was considered to be 
asymptomatic.  Additionally, the February 2010 VA examiner did 
not find any in-service documentation of osteochondral 
development and the Veteran has not identified any in-service 
event, injury, or disease that may have led to an increase in 
disability during service.  Moreover, the more recent evidence 
that shows that the osteochondroma is without knee symptoms and 
is of minimal extent supports the view that the Veteran's 
osteochondroma of the left fibula has not been disabling either 
during or after military service.  Because the Veteran's pre-
service osteochondroma of the left fibula did not undergo an 
increase in disability during active military service, the 
analysis of the claim ends as service connection is not warranted 
for a pre-service disability that did not undergo an increase in 
disability during service.  See 38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  Even so, the February 2010 VA 
examiner provided a persuasive opinion that-even if there was an 
increase in disability-the increase would have been a result of 
the natural progression of the disease in light of the process by 
which an osteochondroma grows.  Thus, service connection would 
not be warranted even if an in-service increase in disability was 
shown.

For the foregoing reasons, the Board finds that the claim of 
service connection for osteochondroma of the left fibula must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Right Foot Disability

The Veteran has generally contended that he developed a 
disability of the right foot resulting from injuries incurred 
during military service, including fracture of his transverse 
arch.  He states that he injured his right foot when he jumped 
off a truck in Germany.  The Veteran alternatively contends that 
his right foot disability was caused or made worse by his 
service-connected osteoarthritis of the right ankle.

A review of the Veteran's service treatment records reveals that 
he injured his foot playing basketball in July 1962.  In was not 
indicated which foot was injured and the Veteran was treated for 
the injury for approximately one week.  In January 1964, he was 
treated for blisters on both feet from playing basketball.  Later 
that month, the Veteran was seen for complaints of foot swelling 
but the foot was not identified.  A subsequent entry notes that 
the Veteran could bear weight and walk without support.  Thus, 
there are documented in-service injuries of the right foot.

The service treatment records also contain an entry in regards to 
the incident when the Veteran jumped or fell off the back of a 
truck.  However, there is no indication that the Veteran's right 
foot was injured during this incident.  The entry reflects that 
the Veteran "felt fine," except that the back of his head hurt.  
The subsequent treatment was for a laceration on the head.  There 
was no treatment regarding the right foot, including no reference 
to a fractured transverse arch.

At the June 1965 separation examination, the Veteran reported 
that he had a history of foot trouble.  The only reference to 
feet in the "summary and elaboration" section was to athlete's 
foot.  The feet portion of the examination was normal and no 
defect or diagnosis was noted on the report.

Post-service medical evidence includes a June 1987 letter from 
Dr. W.O.I.  He stated that the Veteran had complaints of right 
foot pain, but there was no evidence of arthritic changes after 
Dr. W.I. reviewed an x-ray report.  VA records show treatment for 
complaints of right foot pain as early as April 2003.

In July 2003, the Veteran underwent VA examination in connection 
with the claim.  The examiner noted the Veteran's report of 
"breaking his foot again and again," while jumping out from 
trucks during military service.  However, this was never 
diagnosed by x-ray.  The examiner diagnosed the Veteran with 
right Charcot's foot after x-ray interpretations of the right 
foot from April 2003 showed changes of the right foot that were 
consistent with Charcot's foot.  The examiner did not uncover any 
other right foot disability and he did not comment on the origin 
of the Veteran's right Charcot's foot.  At the least, the April 
2003 examination tends to establish the existence of a current 
right foot disability-right Charcot's foot.

A separate July 2003 VA examination addressed the Veteran's 
complaint of loss of sensation in his feet.  With respect to this 
symptom, the examiner determined that it was a manifestation of 
peripheral neuropathy.  Because the Veteran had a15-year history 
of diabetes mellitus at that time, the examiner gave the opinion 
that it is likely that the Veteran has diabetic peripheral 
neuropathy.

X-rays of the right foot taken in September 2003 did not show any 
significant changes from the April 2003 x-ray report.  In October 
2003, the Veteran was seen at the VA podiatry clinic for diabetic 
foot care and was fitted with a shoe for the right foot.  
Subsequently, the Veteran was treated for diabetic foot ulcers.  

In May 2009, the Veteran underwent VA examination of the right 
foot to address the nature of any right foot disability and to 
obtain an opinion as to whether any current right foot disability 
is related to the Veteran's military service.  The examiner 
reviewed the claims file and noted the Veteran's report of 
injuring his right foot when jumping out of trucks in service.  
The examiner stated that there was no history of specific trauma.  
It was noted that the Veteran had recently undergone surgery on 
his right foot to address Charcot's arthropathy.  X-rays of the 
right foot showed a disorganization of bones with changes 
suggestive of advanced Charcot's arthropathy with multiple joint 
destruction.  The examiner provided a diagnosis of advanced 
bilateral foot Charcot's arthropathy secondary to insulin-
dependent diabetes mellitus.  In the examiner's opinion, the foot 
pathology is less likely as not caused by or related to foot 
conditions for which the Veteran was treated on active duty.  The 
examiner stated that the current foot disability can be 
attributed entirely to the Charcot's arthropathy that is 
secondary to diabetic neuropathy.

Private treatment records from Dr. K.K.L. document multiple 
surgeries of the right foot in 2008 to address Charcot's foot.  
In March 2003, Dr. K.K.L. authored a letter in regards to the 
Veteran stating that "[c]ollapse of the transverse arch and 
ankle pathology were the major contributing factor to the 
collapse of [the] mid midfoot / [C]harcot neuroarthropathy.  

In October 2009, the Board remanded the claim for another VA 
examination and opinion because secondary service connection had 
not been raised by the record prior to Dr. K.K.L's March 2009 
letter.  This information was not part of the record at the time 
of the May 2009 VA examination.  Pursuant to the remand, another 
VA examination was conducted in February 2010.  After reviewing 
the claims file and examining the Veteran, the examiner (a VA 
physician) diagnosed the Veteran's with right foot Charcot 
arthropathy.  The examiner stated that the Veteran's right foot 
condition was secondary to Charcot arthropathy which in turn was 
due to diabetic neuropathy.  The examiner gave the opinion that 
it is less likely as not that the Veteran's ankle arthritis 
contributed to the foot condition because the etiology of the 
foot disease is neuropathic, and the neuropathy accounts for the 
foot condition.

In regards to service connection on a direct basis, the Board 
finds that the Veteran does not have a right foot disability 
(identified as right Charcot's foot or Charcot arthropathy) that 
is not attributable to his active military service.  The post-
service treatment records and the multiple VA examination reports 
convincingly show that that Veteran's current right foot problems 
are related to diabetic neuropathy.  At the least, the evidence 
shows that the disability had a post-service onset.  Even the 
March 2009 letter from Dr. K.K.L. does not attribute the right 
foot problems to military service, but rather to right ankle 
pathology.  

Although there is documented evidence of in-service injury to the 
right foot (basketball injuries, blisters, and swelling), the 
examiners did not consider this history of injury to be the cause 
of the current right foot problems.  Additionally, there is some 
question as to whether the Veteran incurred right foot injuries 
as he has stated, specifically right foot fracture.  The service 
records make reference to the incident involving the Veteran 
jumping or falling out of a truck.  However, the only injury was 
to his head and the Veteran stated that he "felt fine."  If he 
had injured his right foot, including fracturing the foot, the 
medical personnel that treated the Veteran at the time of the 
incident likely would have made note of it.  At the least, the 
Veteran would have likely reported having problems with the right 
foot and not stated that he felt fine.  Additionally, when the 
Veteran reported that he had a history of foot trouble at his 
separation examination, the only reference made to the feet was 
athlete's foot.  Thus, there is little credibility in statements 
he has made to examiners such as "breaking his foot again and 
again" during service.

In any case, the VA examiners, particularly the May 2009 
examiner, considered the Veteran's theory of entitlement, but 
they did not endorse it.  The May 2009 opinion was persuasive 
because the examiner stated that the x-ray evidence was 
suggestive of Charcot's arthropathy and that the foot 
disabilities can be attributed entirely to Charcot's arthropathy 
which is secondary to diabetic neuropathy.  The Board considers 
the Veteran's lay opinion on the matter to be greatly outweighed 
by that of the VA examiners' opinions in light of the complexity 
of the question at hand, in that it pertains to the type of right 
foot disability that exists, whether it is orthopedic or 
neuropathic, and whether diabetes mellitus plays a role.  In 
light of the finding that the Veteran has right Charcot's foot or 
Charcot arthropathy that is not attributable to his active 
military service, the Board concludes that service connection is 
not warranted for a right foot disability on a direct basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In regards to service connection on a secondary basis, the Board 
finds that the Veteran's right Charcot's foot or Charcot 
arthropathy was not caused or made worse by service-connected 
osteoarthritis of the right ankle.  The July 2003 VA examiner 
indicated that the Veteran's right foot symptoms were the result 
of diabetic peripheral neuropathy.  Additionally, the May 2009 VA 
examiner stated that the current foot disability can be 
attributed entirely to the Charcot's arthropathy that is 
secondary to diabetic neuropathy.  Furthermore, the February 2010 
VA examiner stated that the Veteran's right foot condition was 
secondary to Charcot arthropathy which in turn was due to 
diabetic neuropathy.

The only medical opinion evidence that links the Veteran's right 
foot disability to his service-connected arthritis of the right 
ankle is the March 2009 letter from Dr. K.K.L.  However, the 
Board does not find the opinion that "ankle pathology" was a 
major contributing factor to the collapse of the midfoot / 
Charcot neuroarthropathy to be persuasive when viewed in 
connection with the other evidence of record.  Dr. K.K.L. does 
not provide any rationale for the opinion and fails to address 
the Veteran's history of diabetes mellitus in the letter.  
Specifically, Dr. K.K.L. does not explain how an orthopedic 
disability such as osteoarthritis of the right ankle would affect 
a neurological disability such as Charcot's foot or arthropathy.  
In contrast, the February 2010 examiner expressly found that the 
etiology of the foot disease is neuropathic, and the neuropathy 
accounts for the foot condition.  This is reflective of the 
medical evidence in the claims file that points to diabetes 
mellitus resulting in diabetic neuropathy as the sole cause of 
the disability in the right foot.  There is no indication that 
the Veteran's right ankle caused or made worse the Veteran's 
right foot problems other than the March 2009 letter from Dr. 
K.K.L, which finds no support in the record.  Because the Veteran 
has not been granted service connection for diabetes mellitus, 
service connection for a right foot disability may not be 
granted.  In light of the Board's findings, the Board concludes 
that service connection is not warranted for a right foot 
disability on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.

For the foregoing reasons, the Board finds that the claim of 
service connection for a right foot disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).

C. Neuropsychological Disorder as a Residual to a Head Injury

As noted previously, service treatment records include an entry 
from September 1962 wherein it was noted that the Veteran stated 
he fell off the back of a pickup truck.  At that time, the 
Veteran reported that he felt fine, but the back of his head 
hurt.  An examination revealed a 3/4 inch laceration with a great 
deal of swelling and very little hemorrhage.  In October 2009, 
the Board granted service connection for a scar on the posterior 
scalp as a residual of a head injury.  This was so after a VA 
examiner found a scar on the Veteran's posterior scalp and linked 
a symptom from the scar to the in-service head injury.

In addition to the scar, the Veteran has complained of symptoms 
that may be indicative of a neuropsychological disorder as a 
residual of the in-service head injury when he fell of the back 
of a truck.  The only other service record that refers to the 
head injury is the June 1965 report of medical history taken at 
the Veteran's separation examination.  Although it was indicated 
that no disease was found after the head injury, it was noted 
that the Veteran had acute loss of memory at the time of the 
injury.  Several VA examiners have addressed the matter and the 
opinion evidence is somewhat equivocal.  

A May 2009 VA psychiatric examination report reflects that the 
Veteran had a history of a head injury when he was thrown from 
the back of a truck.  The Veteran reported having current 
symptoms of dizziness, headaches, and memory loss.  The examiner 
provided a diagnosis of a cognitive disorder not otherwise 
specified.  The examiner stated that the symptoms were consistent 
with a post-concussional disorder with the onset of a head 
injury.  The examiner gave the opinion that the cognitive 
disorder is more likely than not that the result of the in-
service incident.

In contrast, a May 2009 VA cranial nerves examination included a 
diagnosis of a history of a mild traumatic brain injury in 
September 1962.  The examiner stated that it would be speculation 
for him to attribute the Veteran's current symptoms to a mild 
head injury from 47 years ago.  Importantly, the examiner 
indicated that it would be helpful to see documentation of prior 
neurological deficits to further substantiate the claim.  This is 
notable because the June 1965 report of medical history did 
indicate that the Veteran experienced memory loss at the time of 
the injury.  Although the May 2009 examiner noted a fairly 
accurate medical history, the information in the June 1965 report 
was not referenced.

In June 2009, another VA physician addressed the matter and gave 
the opinion that the all of the Veteran's symptoms are less 
likely than not attributable to the initial head injury.  For 
headaches, memory loss, and dizziness, the examiner stated that 
it would be mere speculation to ascribe each symptom to the in-
service head injury.

Pursuant to the Board's October 2009 remand, the Veteran 
underwent further VA examination in order to determine whether he 
in fact has a neuropsychological disorder and, if so, whether it 
is attributable to the in-service head injury from falling off a 
truck.  After reviewing the claims file and examining the 
Veteran, a January 2010 VA examiner provided no Axis I diagnosis.  
Interestingly, the examiner did link the Veteran's symptoms, 
particularly episodic memory loss, with the head injury.  The 
examiner gave the opinion that the Veteran's difficulties are 
likely linked to the head injury, but that they have not resulted 
in dysfunction.  Thus, he could not provide an Axis I diagnosis.

In light of these varying opinions, the evidence is not 
unequivocally clear as to whether the Veteran has a 
neuropsychological disorder as a residual of the in-service head 
injury.  The Board notes that should reasonable doubt arise on a 
particular issue, such doubt will be resolved in favor of a 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the 
Veteran's case, he has been diagnosed with a cognitive disorder 
and a traumatic brain injury in connection with the claimed 
disability.  Although the January 2010 VA examiner did not 
provide a diagnosis, the examiner acknowledged that there were 
symptoms evident, even if episodic.  When reasonable doubt is 
resolved in favor of the Veteran, the Board finds that the 
evidence establishes that a current disability as likely as not 
exists.

Even though the January 2010 VA examiner did not provide a 
diagnosis, he did tend to link the symptoms to the in-service 
head injury.  Additionally, the May 2009 VA psychiatric examiner 
linked a current disorder to the in-service head injury.  
Although the May 2009 cranial nerves examiner and the June 2009 
physician did not link any current disorder to military service, 
they did not expressly rule such a relationship out.  Their 
ultimate conclusion was that any current disorder could not be 
linked to the in-service head injury without resorting to 
speculation.  This language certainly leaves open the possibility 
of a link between the two.  For this aspect of the claim, the 
Board also finds that, when reasonable doubt is resolved in favor 
of the Veteran, the evidence establishes that the current 
disability is as likely as not attributable to the in-service 
head injury that occurred when the Veteran fell off the truck.  
Therefore, the Board finds that service connection is warranted 
for this disability as a residual of the head injury.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In view of 
the symptomatology, and the indications that the disorder may not 
be a specific mental disorder, the Board believes that cognitive 
disorder with memory loss and headaches is the best 
characterization of the disability.  


ORDER

Service connection for osteochondroma of the left fibula is 
denied.

Service connection for a right foot disability is denied.

Service connection for cognitive disorder with memory loss and 
headaches is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


